DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.

Response to Amendment
Applicant’s amendment to claim 8 has overcome the Examiner’s objection.

Response to Arguments
Applicant’s arguments with respect to claim 1 and the cited references have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the Examiner agrees with Applicant’s arguments in regard Zeng et al. Therefore, the rejections based on Zeng et al. have been withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Themelis (US # 8,081,311) in view of Korenaga (US 2007/007249).
	As to claim 1, Themelis teaches a solid-state imaging device (Fig. 5) comprising: 
a plurality of prisms outlets configured to receive light (Fig. 5, outlets of prisms “100a-100d”); 
a filter (Fig. 5, band-pass filters “QBPF1-QBPF4”) having a plurality of regions (Fig. 5; {The Examiner interprets the plurality of regions as the respective region corresponding to each band-pass filter.}) respectively irradiated by light passing through the plurality of prism outlets (Fig. 5), the plurality of regions including transmission patterns configured to transmit different wavelength bands of the light (Fig. 3A), wherein each of the plurality of prism outlets corresponds to a respective one of the plurality of regions (Fig. 3A, CCDn corresponding to QBPFn); and 
an image sensor (Fig. 5, “CCD1-CCD4”; {The Examiner interprets the claimed image sensor as CCDs 1-4 together.}) in which pixels configured to convert light transmitted through the filter into electric signals are arranged in a matrix (Figs. 2 and 5), the image sensor being provided with color filters that correspond to the transmission patterns on a filter side of the pixels (Figs. 2 and 5; col. 7, lines 35-48; {The color filters have at least spatial correspondence to the multi-band pass filter pattern.}). 
Themelis in that it requires that, rather than prism outlets, the imaging device includes a plurality of lenses, where rays of incident light pass through only a respective one of the plurality of lenses. However, in the same field of endeavor, Korenaga discloses a camera module (Fig. 1) including plurality of imaging regions that capture light with differing wavelengths (Fig. 3A). The module’s optical system includes a housing (Fig. 1, lens holder “12”) divided into four adjacent areas that respectively include a lens that directs light to a respective imaging region (Fig. 1, lenses “11a-11d”), which is respectively provided with a unique color filter (Fig. 3A[0041]). In light of the teaching of Korenaga, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to replace the prism structure of Themelis with the housing and lens structure of Korenaga. One of ordinary skill in the art would recognize that this modification amounts to a simple substitution, in which known methods of camera housing and lens formation can be used to replace Themelis’ prism structure and known methods of image registration and synthesis can be used to produce the same multi-spectral images of Themelis. 
	As to claim 2, Themelis, as modified by Korenaga, teaches the solid-state imaging device according to claim 1, wherein the transmission patterns are at least one selected from among bandpass filters configured to transmit respectively different wavelength bands (see Themelis, Fig. 3A). 
	 As to claim 3, Themelis, as modified by Korenaga, teaches the solid-state imaging device according to claim 2, wherein the transmission patterns are two bandpass filters having non-adjacent wavelength bands selected from among the bandpass filters configured to transmit respectively different wavelength bands (see Themelis, Fig. 3A, i.e. λ1 and λ3). 
4, Themelis, as modified by Korenaga, teaches the solid-state imaging device according to claim 2, wherein the wavelength bands transmitted by the bandpass filters are set in intervals of at least 50 nm (see Themelis, Fig. 3A; {The x-axis wavelength reading shows separation of at least 50 nm between the peaks of the bands.}).
	As to claim 5, Themelis, as modified by Korenaga, teaches the solid-state imaging device according to claim 1, wherein the color filters are formed in correspondence with each of the pixels of the image sensor (see Themelis, col. 7, lines 52-56). 
	As to claim 6, Themelis, as modified by Korenaga, teaches an information processing device (see Themelis, Fig. 1, multi-spectral imaging system “10” with processor “32”) comprising: the solid-state imaging device according to claim 1 (See above.).
As to claim 7, Themelis, as modified by Korenaga, teaches the solid-state imaging device according to claim 1, wherein the plurality of lenses are arranged in a plane that is substantially perpendicular to a direction of the plurality of rays of incident light (see Korenaga, Fig. 1; {Note the similarity between the structure of Korenaga’s Fig. 1 and Fig. 2 of the instant application.}).
	As to claim 8, Themelis, as modified by Korenaga, teaches the solid-state imaging device according to claim 1, further comprising:
a housing divided into four adjacent regions, wherein each adjacent region contains a respective one of the plurality of lenses and the respective one of the plurality of regions (see Korenaga, Fig. 1; see Themelis, Fig. 5).
	As to claim 9, Themelis, as modified by Korenaga, teaches the solid-state imaging device according to claim 1, wherein each of the plurality of regions of the filter corresponds to one of the plurality of lenses (see Korenaga, Fig. 1; see Themelis, Fig. 5).

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Yu et al. (US # 6,611,289) discloses another example of an imaging device that captures four images using four separate image sensors with different color-filter profiles and four separate lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
4/10/2021